RICE, J.
Where the overseer of a slave goes to a house where spirituous liquiors are kept for sale, and tells the keeper that he will send the slave for a specified quantity of a particular quality, and goes off and sends the. slave with a jug for the same ; and thereupon the keeper puts it in the jug, and delivers it to the slave, — the transaction is, in legal contemplation, the sale and delivery of the liquor to the overseer. The slave, in such case, is merely the instrument of the overseer. Such a transaction is not a sale, gift, or delivery of spirituous liquor to 'a slave, within the meaning of section 8243 of the Code, and is lawful without any order in writing.
The court below erred, therefore, in the charge given, and in refusing the charge asked.
Judgment reversed, and cause remanded.